Citation Nr: 1825243	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-38 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1983 to May 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The matter of service connection for an acquired psychiatric disorder on de novo review is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.   A claim for service connection for a psychiatric disorder was most recently finally denied by a March 1999 Board decision; the Veteran did not timely file an appeal to the United States Court of Appeals for Veterans Claims (Court).  

2.   Additional evidence received since the most recent final denial is not cumulative or redundant of the evidence of record at the time of the decision, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.   The March 1999 Board decision is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.   New and material evidence has been received to reopen the Veteran's claim for service connection for a psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Any error in notice or assistance on the petition seeking to reopen a claim of service connection for a psychiatric disorder is harmless given the favorable determination on that aspect of the claim.

II.  New and Material Evidence

A claim for service connection for a psychiatric disorder was originally denied in a September 1992 rating decision on the basis that a psychiatric disorder was not diagnosed or treated during service, there was no medical evidence showing a link between current symptoms and the Veteran's service.  The RO notified the Veteran of its decision and of his appellate rights.  The Veteran did not appeal the decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  

In June 1996, the Veteran filed a motion to reopen the claim for service connection of a psychiatric disorder.  New evidence showed only a current diagnosis for a psychiatric problem.  This had already been established, and the motion to reopen was denied in April 1997.  

In November 1997, the RO denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed and the Board also denied the claim in a March 1999 decision.  The Veteran was notified of the decision and his rights to appeal were explained.  The Veteran did not appeal the decision to the Court.

The Veteran filed this motion to reopen his claim for service connection of a psychiatric disorder in June 2011.  It was denied in a decision by the RO in March 2012.

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).
If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Here, the evidence received since the March 1999 Board decision includes a June 2009 affidavit from the Veteran's brother describing changes in the Veteran's behavior during his service; an April 2015 prison treatment record reflecting a diagnosis of mood/anxiety disorder, not otherwise specified, rule out PTSD, and a July 2016 prison record of psychological treatment describing "flashbacks" to the time of the Veteran's military service.  This evidence is new as it was not before adjudicators when the Veteran's claim was last denied in March 1999, and it is not cumulative or redundant of the evidence of record at the time of that decision.  The evidence is material in that it indicates the Veteran could have a psychiatric disorder, including PTSD, which is related to his service.  Thus, it relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, including PTSD, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder, including PTSD, is reopened; to this extent only the appeal is granted.


REMAND

The Veteran contends that he is suffering from an acquired psychiatric disorder as a result of his military service.  

The Veteran is currently incarcerated.  In October 2015, the Veteran's counsel stated that the state prison denied him access to the Veteran's mental health records for his current period of incarceration.  The Veteran's counsel requested that the RO take action to secure these documents.  The RO requested them and the state prison system provided them to the RO in July 2017.  The Veteran's counsel was provided with copies of these records in September 2017.

In November 2016, the Veteran's counsel reported to the RO his unsuccessful efforts to obtain records of the Veteran's psychiatric condition while he was awaiting his court martial trial during his service in 1985 and 1986.  The Veteran's counsel requested that the RO try to obtain them.  In an affidavit submitted in November 2016, the Veteran reported that during his in-service confinement he believes that he was transported to Fort Dix for psychiatric evaluation and that the court martial took place at Fort Monmouth.  It is not clear from the record that the RO has made reasonable efforts to obtain these records.  Therefore, further action must be taken on remand to obtain these records.

Additionally, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's psychiatric disorder.  VA has special procedures for handling the scheduling of VA examinations for incarcerated veterans.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as those individuals are entitled to the same care and consideration given to non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him or the necessary examination at the closest VA medical facility.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (discussing 38 U.S.C. § 5711 (2012)).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Specifically, the VA Adjudication Procedure Manual provides:

An incarcerated Veteran is entitled to a Department of Veterans Affairs (VA) compensation examination as part of the duty to assist....  When examination of an incarcerated Veteran is required, the RO and/or the local Veterans Health Administration (VHA) Medical Examination Coordinator must confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel, or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA.

See M21-1, III.iv.3.F.2.d. (Examinations of Incarcerated Veterans).  That provision further provides:

* Because some State laws restrict the movement of and access to prison inmates, the above options may not be possible.  In such cases, documentation of substantial efforts to schedule and conduct the examination must be added to the claims folder.
* ROs must document all efforts made to schedule an examination, including identifying and requesting the assistance of the appropriate prison officials.
* VHA compensation clinics are required to provide documentation that they have made substantial attempts to schedule and conduct the examination, and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.

Id. (emphasis added).  This Manual provision cites DMA Fact Sheet 11-001, which explains in part:

An example of a substantial effort is: the C&P clinic documents that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.

Upon receipt of an examination request for an incarcerated Veteran, the C&P clinic should contact the correctional facility to discuss scheduling the examination.  More than one attempt to contact the facility and schedule the examination should be made.  All attempts at communication must be documented.  If an examination is unable to be conducted, the request should be canceled with documented contact information included.

DMA Fact Sheet 11-001, Revised July 27, 2012 (emphasis added).  DMA Fact Sheet 11-001 also contains an enclosure for Best Practices for Disability Examinations for Incarcerated Veterans, which explains in part, "At least two attempts to contact the facility and schedule the examination should be made" (emphasis added).

Under 38 C.F.R. § 4.125, diagnoses of mental disorders are to conform to DSM-5.  38 C.F.R. § 4.125 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fifth Edition (DSM-5), for rating purposes].  However, the applicability date of the rulemaking requiring diagnosis of psychiatric disorders under DSM-5 indicated that the revision is not applicable where a case was pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  The Veteran's appeal was certified in May 2015; therefore, DSM-5 is applicable to his case.  As the Veteran has not been provided with an examination evaluating his condition under current DSM-5 criteria, attempts must be made to schedule an examination on remand.

Accordingly, the case is REMANDED for the following actions:

1.   Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

2.  Take any appropriate action, including, but not necessarily limited to, contacting the National Personnel Records Center, to obtain psychological and medical records of the Veteran during his in-service incarceration in about 1986 before and after his court martial proceedings, including any records of evaluations completed at Fort Dix.  Additionally, an attempt should be made to obtain any records pertaining to the Veteran's court martial proceedings at Fort Monmouth, if available.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.   After completing the development requested in items 1 and 2, take all reasonable measures to schedule the Veteran for a psychiatric examination pursuant to the guidance in M21-1, Part III.iv.3.F.2.d.  If the AOJ is unable to afford the Veteran an examination due to his incarceration, document in detail all of the steps taken in attempting to do so.  If the AOJ is able to afford the Veteran an examination, arrange for him to be examined by a psychiatrist or psychologist to determine the nature, extent, and etiology of his mental health disability.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should provide opinions on the following:

(A) Identify all current psychiatric disorders under DSM-5 criteria.

(B) If PTSD is diagnosed, then opine as to whether it is at least as likely than not (a 50 percent or greater probability) that PTSD is related or attributable to any incident of the Veteran's military service, to include any alleged personal assault stressors that occurred during his in-service confinement.

(C) For any acquired psychiatric diagnosis other than PTSD, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any such diagnosis is related or attributable to any incident of the Veteran's military service, including his in-service confinement.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.   After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


